

115 HCON 93 IH: Recognizing the opening of the Museum of the Bible in Washington, D.C., the only museum of its size and scope in the world devoted exclusively to the Bible.
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 93IN THE HOUSE OF REPRESENTATIVESNovember 13, 2017Mr. Pittenger (for himself, Mr. LaMalfa, Mr. Aderholt, Mr. Walberg, Mr. Jones, Mr. Flores, Mr. Hudson, Mr. Harper, Mr. Poliquin, Mr. Cleaver, Mr. Johnson of Louisiana, and Mr. Lamborn) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONRecognizing the opening of the Museum of the Bible in Washington, D.C., the only museum of its size
			 and scope in the world devoted exclusively to the Bible.
	
 Whereas the Bible has played a prominent role in the culture of the United States and has been a central influence on the United States throughout the history of the United States;
 Whereas, on September 13, 1782, the Journals of the Continental Congress document that businessman Robert Aitken had petitioned Congress in 1781 to approve the printing of an edition of the English Bible that he had undertaken at great personal expense at a time of war, and that Congress passed a resolution supporting those efforts of Robert Aitken in 1782;
 Whereas many of the leaders of the United States have declared their deep appreciation for the Bible and implored citizens to read it and recognize the connection of the Bible with the ideals of the United States;
 Whereas the first President of the United States, George Washington, declared that the rise of the United States was due to above all, the pure and benign light of Revelation [the Bible];
 Whereas the President of the United States and Founding Father, John Adams, declared that the Bible is the best book in the world; Whereas the President of the United States, Abraham Lincoln, declared the Bible to be the best gift God has given to Man and invoked the words, metaphors, and teachings of the Bible throughout the Civil War as a source of comfort, inspiration, and wisdom;
 Whereas the President of the United States, Franklin Delano Roosevelt, declared We cannot read the history of our rise and development as a Nation, without reckoning with the place the Bible has occupied in shaping the advances of the Republic;
 Whereas, in 1982, Congress passed the Joint Resolution entitled Joint Resolution authorizing and requesting the President to proclaim 1983 as the Year of the Bible (Public Law 97–280), finding that the Bible has made a unique contribution in shaping the United States as a distinctive and blessed nation and people;
 Whereas the Museum of the Bible will aim to be the most technologically advanced museum in the world;
 Whereas, in 2014, the architectural concept submission for the Museum of the Bible was approved by the Commission of Fine Arts, the local Washington, D.C., Advisory Neighborhood Commission, and the Historic Preservation Review Board, and the primary building of the Museum of the Bible was awarded historical status by the Historic Preservation Review Board;
 Whereas, on November 17, 2017, the Museum of the Bible will open a 430,000 square foot nonprofit museum in Washington, D.C., 3 blocks from the Capitol, and will be free to all visitors;
 Whereas the Museum of the Bible will have 3 primary exhibit floors focused on the history, narrative, and impact of the Bible, featuring hundreds of artifacts from the Museum Collections, including ancient biblical fragments, Torah scrolls, medieval manuscripts, rare printed Bibles, and Americana;
 Whereas the entrance to the Museum of the Bible will feature two 40-foot-tall bronze panels that contain the first lines of Genesis in Latin, as originally printed in the Gutenberg Bible, and art glass panels featuring a papyrus containing the 19th psalm; and
 Whereas the Museum of the Bible is an innovative, global, educational institution the purpose of which is to invite all people to engage with the Bible: Now, therefore, be it
		
	
 That Congress— (1)celebrates the opening of the Museum of the Bible in Washington, D.C., the first museum of its kind in the capital of the United States focused exclusively on the history, narrative, and impact of the Bible;
 (2)commends the leadership, staff, scholars, designers, construction workers, donors, and volunteers who worked tirelessly to realize the goal of opening a museum, free to the public, with the purpose of inviting all people to engage with the Bible; and
 (3)encourages all citizens and residents of, and visitors to, the United States, when touring the capital of the United States—
 (A)to visit the Museum of the Bible; and (B)to learn about the unique role of the Bible in history and culture.
				